DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paradis (US 6,079,432).
In regard to claim 25, Paradis discloses an injection port assembly (50), comprising: a body (51, 52) having a first mating structure (connector of 52) and a second mating structure (connector of 51) configured to be coupled to the first mating structure; a resilient barrier (60) configured to be received within the body and compressible from a less compressed first position (Figure 6C) in which fluid flow through the injection port assembly is blocked to a more compressed second position (see Figure 2D; col. 7, lines 51-55) in which fluid flow through the injection port both the first and second locking portions includes a locking edge and the first and second locking portions both include a tapered locking surface, the locking edge being configured to engage the tapered locking surface to resist disengagement of the first mating structure from the second mating structure (see annotated figure below).
In regard to claim 26, Paradis discloses an injection port assembly wherein: the locking edge is defined by a substantially 90 degree corner (see annotated figure below).
In regard to claim 27, Paradis discloses an injection port assembly wherein: the tapered locking surface is a curved tapered locking surface (see annotated figure below).

    PNG
    media_image1.png
    875
    834
    media_image1.png
    Greyscale

Claims 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guala (US 2013/0187381).
In regard to claim 25, Guala discloses an injection port assembly (1), comprising: a body (12) having a first mating structure (8, 14) and a second mating structure (13) configured to be coupled to the first mating structure; a resilient barrier (4) configured to 
In regard to claim 26, Guala discloses an injection port assembly wherein: the locking edge is defined by a substantially 90 degree corner (see Figure 3; element 17 is defines a substantially 90 degree corner).
In regard to claim 27, Guala discloses an injection port assembly wherein: the tapered locking surface is a curved tapered locking surface (the locking surface of 16 defines a circumferential curved surface; part of ring; see par. [0031]).
 In regard to claim 28, Guala discloses an injection port assmebly, wherein: the tapered locking surface is defined on the second locking portion of the second mating .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis or Guala.
Paradis or Guala discloses all of the limitations recited in claim 25 but each reference fails to expressly disclose wherein: the first and second locking portions are configured such that a force of at least 30 pounds is required to pull apart the first and second mating structures as is recited in claim 29 or wherein: the first and second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL

Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783